DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This communication is in response to the action filed on 02/08/2021. After a thorough search, prosecution history, double patenting review and view of the prior arts of record claims 1, 8 and 15 are allowed.
EXAMINER’S AMENDMENT
With the consultation of Hamza Algibhah (PE) and the authorization for this examiner’s amendment given with applicant’s representative John Griffiths (Reg. No. 57, 654) on 03/04/2021.The application is amended as follows:1.	(Currently Amended)  A method, by a processor, for server port virtualization for guest logical unit number (LUN) masking in a host direct attach configuration using a storage adapter in a computing environment, comprising:
simulating an F switch port by an N storage port of the storage adapter of a storage system to enable either N-port virtualization (NPV) or N-port identification (ID) virtualization (NPIV) in the host direct attach configuration, wherein the host direct attach configuration includes physically attaching an N server port of a host directly to the N storage port of the storage adapter of the storage system without connecting the N server port to the N storage port through an intermediate switching device; 
sending, to a peer host, a fabric login (FLOGI) by the N storage port simulating the F switch port, wherein the FLOGI is received by from the peer host while acting as the N storage port; 
receiving, from the peer host, a FLOGI acceptance response, the FLOGI acceptance response inclusive of a fiber channel (FC) ID assigned to the peer host; 
accepting the FLOGI acceptance response from the peer host; and
performing a domain name system (DNS) operation, within firmware of the storage system, to cause each virtualized N-port ID to be mapped to the FC-ID in a domain format of domain, area, port, wherein, upon accepting the FLOGI acceptance response from the peer host, the FC-ID is assigned to a peer world wide port name (WWPN) while simulating the F switch port, and wherein upon receiving the FLOGI, the firmware distinguishes and automatically adapts between a standard N port-to-F port FLOGI process using the intermediate switching device, a non-virtualized, direct attach N port-to-N port FLOGI process, and a virtualized, direct attach N-port-to-N port FLOGI process implementing the NPV or NPIV. 

2.	(Currently Amended)  The method of claim 1, further including assigning the domain format of domain, area, port to each virtualized WWPN.

3-5.	(Cancelled)  
 
6.	(Currently Amended)  The method of claim 1, further including:
WWPN binding defined in logical configuration data in the firmware of the storage system; and
starting a zoning operation in the firmware of the storage system.

7.	(Original)  The method of claim 1, further including mapping each of the virtualized N-port IDs to the FC-IDs in the domain format of domain, area, port.

8.	(Currently Amended)  A system for server port virtualization for guest logical unit number (LUN) masking in a host direct attach configuration in a computing environment, comprising:
	one or more computers each having a physical processor and physical memory, the physical memory storing executable instructions that when executed by the processor cause the system to:
simulate an F switch port by an N storage port of the storage adapter of a storage system to enable either N-port virtualization (NPV) or N-port identification (ID) virtualization (NPIV) in the host direct attach configuration, wherein the host direct attach configuration includes physically attaching an N server port of a host directly to the N storage port of the storage adapter of the storage system without connecting the N server port to the N storage port through an intermediate switching device; 
send, to a peer host, a fabric login (FLOGI) by the N storage port simulating the F switch port, wherein the FLOGI is received by from the peer host while acting as the N storage port; 
receive, from the peer host, a FLOGI acceptance response, the FLOGI acceptance response inclusive of a fiber channel (FC) ID assigned to the peer host; 
accept the FLOGI acceptance response from the peer host; and
perform a domain name system (DNS) operation, within firmware of the storage system, to cause each virtualized N-port ID to be mapped to the FC-ID in a domain format of domain, area, port, wherein, upon accepting the FLOGI acceptance response from the peer host, the FC-ID is assigned to a peer world wide port name (WWPN) while simulating the F switch port, and wherein upon receiving the FLOGI, the firmware distinguishes and automatically adapts between a standard N port-to-F port FLOGI process using the intermediate switching device, a non-virtualized, direct attach N port-to-N port FLOGI process, and a virtualized, direct attach N-port-to-N port FLOGI process implementing the NPV or NPIV. 

9.	(Currently Amended)  The system of claim 8, wherein the executable instructions assign the domain format of domain, area, port to each virtualized WWPN.

10-12.	(Cancelled)
 
13.	(Currently Amended)  The system of claim 8, wherein the executable instructions:
identify WWPN binding defined in logical configuration data in the firmware of the storage system; and
start a zoning operation in the firmware of the storage system.



15.	(Currently Amended)  A computer program product for, by a processor, server port virtualization for guest logical unit number (LUN) masking in a host direct attach configuration using a storage adapter, in a computing environment, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
an executable portion that simulates an F switch port by an N storage port of the storage adapter of a storage system to enable either N-port virtualization (NPV) or N-port identification (ID) virtualization (NPIV) in the host direct attach configuration, wherein the host direct attach configuration includes physically attaching an N server port of a host directly to the N storage port of the storage adapter of the storage system without connecting the N server port to the N storage port through an intermediate switching device; 
an executable portion that sends, to a peer host, a fabric login (FLOGI) by the N storage port simulating the F switch port, wherein the FLOGI is received by from the peer host while acting as the N storage port; 
an executable portion that receives, from the peer host, a FLOGI acceptance response, the FLOGI acceptance response inclusive of a fiber channel (FC) ID assigned to the peer host; 
an executable portion that accepts the FLOGI acceptance response from the peer host; and
an executable portion that performs a domain name system (DNS) operation, within firmware of the storage system, to cause each virtualized N-port ID to be mapped to the FC-ID in a domain format of domain, area, port, wherein, upon accepting the FLOGI acceptance response from the peer host, the FC-ID is assigned to a peer world wide port name (WWPN) while simulating the F switch port, and wherein upon receiving the FLOGI, the firmware distinguishes and automatically adapts between a standard N port-to-F port FLOGI process using the intermediate switching device, a non-virtualized, direct attach N port-to-N port FLOGI process, and a virtualized, direct attach N-port-to-N port FLOGI process implementing the NPV or NPIV. 

16.	(Currently Amended)  The computer program product of claim 15, further including an executable portion that assigns the domain format of domain, area, port to each virtualized WWPN.

17-18.	(Cancelled)  
19.	(Currently Amended)  The computer program product of claim 15, further including an executable portion that:
identifies WWPN binding defined in logical configuration data in the firmware of the storage system; or
starts a zoning operation in the firmware of the storage system.

20.	(Original)  The computer program product of claim 15, further including an executable portion that maps each of the virtualized N-port IDs to the FC-IDs in the domain format of domain, area, port.
The examiner’s amendment to the record appears above. Should changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Reasons for Allowance
The following is an Examiner’s reasons for allowance: Claims 1, 8 and 15 are allowed because the prior arts of record, the combination of Umbehocker(US20140297782) in view of Zheng (US20150358254) and in further view of Shiraki (US20160191299) fail to anticipate or render obvious the following claim limitations, “host direct attach configuration includes physically attaching an N server port of a host directly to the N storage port of the storage adapter of the storage system without connecting the N server port to the N storage port through an intermediate switching device” , “sends, to a peer host, a fabric login (FLOGI) by the N storage port simulating the F switch port, wherein the FLOGI is received by from the peer host while acting as the N storage port” , “performs a domain name system (DNS) operation, within firmware of the storage system, to cause each virtualized N-port ID to be mapped to fiber channel (FC) IDs the FC-ID in a domain format of domain, area, port, wherein, upon accepting the FLOGI acceptance response from the peer host, the FC-ID is assigned to a peer world wide port name (WWPN) while simulating the F switch port”  and “automatically adapts between a standard N port-to-F port FLOGI process using the intermediate switching device, a non-virtualized, direct attach N port-to-N port FLOGI process, and a virtualized, direct attach N-port-to-N port FLOGI process implementing the NPV or NPIV”. The prior arts of record Umbehocker(US20140297782) in view of Zheng (US20150358254) and in further view of Shiraki (US20160191299) taught methods and systems for dynamically switching between 
Through further continued searching some relevant prior art were located but do not teach the claimed limitations. Brown (US7162509) teaches architecture for distributed computing system and automated design, deployment, and management of distributed applications. Hirata (US8214528) teaches address identifier scaling in converged networks. The dependent claims 2, 6-7, 9, 13-14, 16 and 19-20 depend on the allowed claims 1, 8 and 15 and therefore these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W. /Examiner, Art Unit 2454                                                                                                                                                                                                        
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454